Citation Nr: 1501373	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include congenital fusion of T12 and L1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 2003 to March 2004, September 2005 to July 2007, and from September 2009 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Fort Harrison, Montana.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.   

At the time of the hearing, the Veteran indicated that she was claiming service connection for all low back disorders not just the congenital fusion of T12 and L1.  As a result, the Board has expanded the issue to include all thoracolumbar spine disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with her claim, the Veteran was afforded a VA examination in December 2010.  The examiner indicated that the partial congenital fusion of the anterior aspect T12 and L1, diagnosed in 2008, was less likely than not due to, caused by, or aggravated beyond natural progression as a result of active duty from September 2005 to July 2007 and from September 2009 to December 2010.  

Subsequent to the examination, numerous additional service treatment records were received in Janaury 2011.  Among those records added was a September 2010 Report of Medical Assessment, wherein it was noted that the Veteran had injured her back.  In the "Healthcare Provider Comments" section it was noted that the Veteran had back pain, pre-existing, which worsened in theater.  

Also added to the record in December 2011, subsequent to the December 2010 VA examination, was a Statement of Medical Examination and Duty Status Form, dated in May 2010, indicating that the Veteran had back pain after continuous wear of IBA.  The injury was noted to likely result in a claim against the government and was incurred in the line of duty.  The Veteran was found to be on active duty at the time of the injury. 

In addition to the above noted treatment records being added, the Veteran has also stated that it is her belief that her current low back disorders were caused and/or aggravated by her service-connected knee disorders.  The examiner did not address whether the Veteran's service-connected knee disorders caused and/or aggravated any current low back disorder.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by VA physician, to determine the nature and etiology of any current low back disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner.  Following a complete review of the record, the examiner is requested to render the following opinions:  

(a). What are the Veteran's current low back disorders?  

(b). Are any of the disorders congenital or developmental?  If a disorder is considered to be congenital or developmental, is it a disease or defect?  If it is disease, did the Veteran have superimposed pathology during active duty? 

(c). If any back disorder is considered to have been acquired, and not congenital or developmental, did it clearly and unmistakably (obvious, manifest, undebatable) pre-exist any period of service?

(d). If it is your opinion that any back disorder that is not congenital or developmental clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the low back disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(e). If you conclude that any low back disorder did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current low back disorder had its onset in service or is otherwise related to service?  

The examiner should reference the notations of treatment for back problems in the Veteran's service treatment records when rendering his/her opinions.  

(f). The examiner is also requested to render an opinion as to whether it is at least as likely as not (probability 50 percent of more) that the Veteran's current back disorders are caused and/or aggravated (permanently worsened) by her service-connected right and left knee disorders.  

Complete detailed rationale is requested for any opinion that is rendered.  

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing all indicated development, readjudicate the issue.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

